Citation Nr: 1613984	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  14-33 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs St. Paul Pension Management Center


THE ISSUES

1.  Entitlement to service connection for the Veteran's cause of death (COD).

2.  Whether or not VA was correct to deny entitlement to accrued benefits?

3.  Whether or not VA adjusted survivor pension benefits correctly?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Counsel

INTRODUCTION

The Veteran had active duty service from August 1950 to August 1953.  The Veteran died in August 2012.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2013 determination of the Department of Veterans Affairs (VA) St. Paul Pension Management Center.

The March 2013 administrative decision granted survivor pension benefits and nonservice-connected burial benefits, but denied service-connected survivor benefits, including Dependency and Indemnity Compensation (DIC), and entitlement to accrued benefits.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


REMAND

As a preliminary matter, further measures are required to provide the appellant with proper notice as to the evidence necessary to substantiate her COD claim.

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126, prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

The decision of the U.S. Court of Appeals for Veterans Claims (Court) in Hupp v. Nicholson, 21 Vet. App. 342 (2007) set forth a heightened standard as to notice under the VCAA with regard to a claim for DIC benefits under 38 U.S.C.A. § 1310 (where premised upon service-connected or compensable disability).  Generally, the notice provided must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Here, the Veteran had a pending claim for service connection frostbite of both feet and hepatitis at the time of his death.  (See claim dated November 4, 2011).  The VCAA notice did not address this pending claim.  Therefore, a Hupp-compliant notice is required on remand.

With regard to the claim for accrued benefits, as stated above, the Veteran had a pending claim for service connection for frostbite of both feet and hepatitis at the time of his death.  (See claim dated November 4, 2011).  The RO did not address this claim and whether the appellant is entitled to accrued benefits.  This appears to be a substitution case as the RO has certified the substitution of the appellant for the Veteran.

With regard to the issue of whether the VA adjusted her survivor pension correctly, a May 2013 decision granted survivor pension effective August 11, 2012, which was stopped effective January 1, 2013.  A June 23, 2014 notification letter terminated the VA pension on September 1, 2013.  The Board finds that a more recent VA Form 21-0516-1, Improved Pension Eligibility Verification Report and VA Form 21-8416, Medical Expense Report are needed to render a decision.



Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the appellant a VCAA letter that sets forth a discussion of the criteria for demonstrating entitlement to service connection for the cause of the Veteran's death as outlined in the Court's decision in Hupp v. Nicholson, 21 Vet. App. 342 (2007).  In particular, the notice letter must include a statement of the Veteran's conditions not yet service-connected at the time of his death (i.e., frostbite and hepatitis).

2.  Address the Veteran's pending claim of entitlement to service connection for frostbite of both feet and hepatitis at the time of his death and determine if accrued benefits are warranted.

3.  Provide the appellant with additional copies of the Improved Pension Eligibility Verification Report (VA Form 21-0518-1) and Medical Expense Report (VA Form 21-8416), and request that she complete and return this documentation.

4.  Next, review the claims file.  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  Finally, readjudicate the claims on appeal.  If any benefit sought on appeal is not granted, the appellant and her representative should be furnished with another Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


